Opinion issued April 21, 2015




                                       In The

                               Court of Appeals
                                       For The

                           First District of Texas
                            ————————————
                               NO. 01-15-00236-CV
                            ———————————
         SILVIA G. SANCHEZ AND ISAIAS SANCHEZ, Appellants
                                         V.
      FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1056888


                          MEMORANDUM OPINION

      Appellants, Silvia G. Sanchez and Isaias Sanchez, have filed a voluntary,

unopposed motion to dismiss their appeal.        See TEX. R. APP. P. 10.1(a)(5),

42.1(a)(1). No other party has filed a notice of appeal and no opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Huddle.




                                         2